Citation Nr: 1024146	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  06-37 239	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office and Insurance Center (RO) in Philadelphia, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1952 to April 1955.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a December 2005 
rating decision of the Philadelphia RO.  In January 2009, a 
Travel Board hearing was held before the undersigned; a 
transcript of the hearing is associated with the claims file.  
In November 2008 and March 2009 the matters were remanded for 
additional development.    

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. It is reasonably shown that the Veteran has a bilateral 
hearing loss disability that is causally related to his 
exposure to noise trauma in service. 

2. It is reasonably shown that the Veteran has tinnitus that 
such is causally related to his exposure to noise trauma in 
service. 


CONCLUSIONS OF LAW

1. Service connection for bilateral hearing loss disability 
is warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2009).

2. Service connection for tinnitus is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  Inasmuch as the benefits 
sought are being granted, there is no reason to belabor the 
impact of the VCAA on these matters; any notice defect or 
duty to assist omission is harmless.  

B. Factual Background, Legal Criteria, and Analysis

The Veteran's DD Form 214 shows that his military occupation 
specialty (MOS) was clerk typist, and that he was assigned to 
an engineering aviation brigade. 

A December 2000 VA outpatient treatment record notes that the 
Veteran had precipitously sloping high frequency 
sensorineural hearing loss, bilaterally.  

In his claim for VA benefits received in July 2005, he 
identified physicians who reportedly treated him for hearing 
loss from 1960 to 1975 (and provided releases for their 
records).  Mailed requests for records from the physicians 
were returned undelivered. 

In a January 2007 letter W.P.M., M.D noted that the Veteran 
reported that in the 1950's he was a firing range coach and 
noticed onset of bilateral tinnitus.  The Veteran advised Dr. 
W.P.M. that shortly after discharge from the service he was 
tested for hearing loss, and was found to have high frequency 
hearing loss.  Current audiometry showed sloping symmetric 
high-frequency sensorineural hearing loss, with elevated 
puretone thresholds and decreased discrimination scores.  Dr. 
W.P.M. summarized that the Veteran's tinnitus and hearing 
loss "quite possibly could be secondary to his noise 
exposure while in the service in the 1950's."  

On May 2009 VA examination, puretone thresholds, in decibels, 
were:



HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
65
75
90
LEFT
10
10
60
75
95

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and of 100 percent in the left ear.  
The Veteran reported that he was exposed to loud noise levels 
(without hearing protection) in service from weapons and 
trucks and that he had experienced tinnitus since 1952.  The 
diagnosis was moderately severe sensorineural hearing loss in 
each ear.  The examiner noted that a hearing test performed 
in 1955 resulted in a score of 15/15 and that such tests were 
not sensitive to high frequency hearing loss.  He summarized 
that "it is at least as likely as not that the bilateral 
hearing loss and tinnitus are due to loud noise exposure 
during his military duty."

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.   
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Hearing loss disability is defined by regulation. For the 
purpose of applying the laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385. 

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Hearing Loss

It is reasonably shown that the Veteran may have had some 
exposure to noise trauma in service.  The Board notes that 
the RO has continued to deny the Veteran's claim (despite a 
favorable nexus opinion by a VA examiner) essentially based 
on a finding that the Veteran was not shown to have been 
subjected to noise trauma in service (as his DD-214 shows he 
had a clerk-typist MOS).  The Veteran has explained that his 
duties in service included driving a truck.  The Board finds 
that explanation plausible, as the DD-214 also that his pre-
service civilian occupation was truck driver (and logically, 
if someone was needed to drive a truck, a person with such 
experience would have been selected).  In addition, it is 
noteworthy that the Veteran served in an Engineer aviation 
brigade (and that if he served co-located his unit-there is 
nothing to suggest otherwise likely was exposed to the noises 
associated with the duties of such unit).  He has submitted a 
supporting buddy statement regarding his exposure to noise 
trauma in service, and the Board finds no reason to find 
these accounts not credible.  Finally, the Veteran has 
provided sworn testimony that for a brief period of time he 
was a shooting coach, and was exposed to firing range noise.  
The Board also finds no reason to question this account. 

It is not in dispute that the Veteran has a bilateral hearing 
loss disability by VA standards, as such is shown by VA 
audiometry (in May 2009).  

The remaining criterion for establishing service connection 
for the Veteran's hearing loss disability is whether such 
disability is related to the recognized noise trauma therein.  
A private provider's opinion he submitted is stated in 
speculative terms, i.e., "possibly", and in part relies on 
evidence that is not probative, i.e., the Veteran's 
uncorroborated account that hearing loss was documented soon 
after service.  Therefore, it is not sufficiently probative 
in this matter.  However, the record now includes a VA 
medical professional's opinion that "it is at least as 
likely as not that the bilateral hearing loss . . . [is] due 
to loud noise exposure during [the Veteran's] military 
duty."

Accordingly, all the factual and legal requirements for 
establishing service connection for bilateral hearing loss 
disability are met.  Service connection for bilateral hearing 
loss is warranted.   

Tinnitus

As was noted above, it is reasonably shown that the Veteran 
was subjected to noise trauma during service.  As tinnitus is 
a disability capable of lay observation (it is essentially 
established on the basis of subjective complaints), and there 
is no reason to question the Veteran's credibility, it is 
reasonably shown that he has tinnitus.  The remaining 
criterion for establishing service connection for the 
Veteran's tinnitus is whether such disability is related to 
the recognized noise trauma therein.  A VA medical 
professional has now opined that "it is at least as likely 
as not that tinnitus . . . [is] due to loud noise exposure 
during [the Veteran's] military duty."

As was noted above, in making determinations on medical 
questions VA must rely on competent (medical) evidence.  The 
most probative evidence in the record that addresses the 
matter of a nexus between the Veteran's tinnitus and his 
service is the opinion of the May 2009 VA examiner, which 
supports his claim.  Accordingly, the Board finds that all 
requirements for establishing service connection for tinnitus 
are met, and that service connection for tinnitus is 
warranted.   


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


